DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding Claim 1, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a normality of the semiconductor integrated circuit based on the digital output signal corresponding to the test pattern. 
The limitation of determining a normality of the semiconductor integrated circuit based on the digital output signal corresponding to the test pattern, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user make the determination in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using an analog test signal generator and a digital test signal generator.  The generic computer components in the steps is recited at a high-level of generality (i.e., as a generic converter performing a generic computer function of generating corresponding to a test pattern) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of generating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
The claim does not include additional elements that are sufficient to amount to significantly more because the additional elements considered individually and in combination do not qualify significant more because they are mere instructions to implement an abstract idea on a computer. 
As such, claim 1 is ineligible under 35 USC 101.
Dependent Claims(s) 2 – 16, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.
Particularly:
Regarding Claims 2 and 3, a normality… is determined…is considered routine data gathering that is necessary for the mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).
Regarding Claim 4 and 5, generating… alarm signals is considered more than an abstract limitation, but not a practical application because it is insignificant post solution activity (see Electric Power Group v. Alstrom, 30 F.3d 1350, and TLI Communications, 823 F.3d at 612-13 display results of analyzed information is consider insignificant post solution activity).
Regarding Claims 6 – 16, generating, determining, comparing the digital output signal is considered routine data gathering that is necessary for the mental steps (see MPEP 2106.05(g)(3): similar to In re Grams where performing test to obtain input for the abstract math).

The claims have been considered ineligible under 35 USC 101 by reviewing both the limitations themselves and as ordered combinations of elements which do not amount to a practical application of the abstract limitations. 
Allowable Subject Matter
Claims 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 17, the prior art of record does not teach claimed limitation: “a built-in self-test circuit configured to generate the digital test signal and the analog test signal and configured to determine a normality of the analog-to-digital converter and a normality of the digital-to-analog converter based on the digital output signal corresponding to the test pattern and the analog output signal corresponding to the test pattern” in combination with all other claimed limitations of claim 17.
Regarding Claims 18 – 19, the claims are allowed as they further limit allowed claim 17.
Regarding Claim 20, the prior art of record does not teach claimed limitation: “a built-in self-test circuit including an analog test signal generator configured to generate the analog test signal, the built-in self-test circuit configured to determine a normality of the analog-to-digital converter based on the digital output signal corresponding to the test pattern” in combination with all other claimed limitations of claim 20.
Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 1. Therefore, no prior art rejection for claim 1 is presented in this action. However, Claims 1 – 16 are rejected under 35 U.S.C. 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tadepalli (US 2017/0307681 A1) suggests a method of testing a semiconductor device under test (DUT) having a plurality of (n) pins, comprising: providing an input/output (I/O) control circuit including a plurality of serially connected IO cells including an input section having latched drivers each including a driver input, a first driver output, and a next state driver output coupled for driving said n pins and an output section including an analog to digital converter (ADC) coupling to said n pins that processes data output by said n pins a memory element coupled to an output of said ADC (see claim 1).
Spinks et al. (US 2020/0001048 A1) discloses wherein the test controller in the test-mode operation is capable of determining whether the digital to analog converter (DAC) or the analog to digital converter (ADC) is faulty (see claim 18).
Chua et al. (US 8,278,959 B2) teaches a measurement circuit for measuring a voltage change in a collector portion of the emitter-follower circuit as a measure for said changes; and a first analog to digital converter (ADC) coupled to the emitter-follower circuit for providing a digital signal representative of the biasing voltage applied to the DUT to a microcontroller of the system for display of a value of the actual biasing voltage to a user (see claim 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        6/15/2022